Rhonda K. Wood, Justice, concurring.
I join the majority because it is a correct statement of current law. However, as the majority points out, charitable immunity is immunity from suit, not simply immunity from liability. Low v. Ins. Co. of N. Am. , 364 Ark. 427, 220 S.W.3d 670 (2005). Our law inexplicably provides that if there are disputed material facts involving a defendant's charitable immunity status, one must submit those as interrogatories to a jury. Consequently, a substantial portion of the defendant's immunity from suit is lost by this process, regardless of the outcome.